DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of metal cation
A) Please select one from claim 4.
Species of further method steps
B) further comprising, subsequent to (d), removing said nucleotides transiently bound to said nucleic acid molecules of said first set of nucleic acid molecules and said nucleic acid molecules of said second set of nucleic acid molecules (claim 5),
C) further comprising heating said substrate to remove said nucleotides transiently bound to said nucleic acid molecules of said first set of nucleic acid molecules and said nucleic acid molecules of said second set of nucleic acid molecules (claim 6),
D) further comprising bringing said first set of nucleic acid molecules and said second set of nucleic acid molecules in contact with an additional reaction mixture comprising nucleotides of at least two types, under conditions sufficient to permit non-transient binding of at least a subset of said nucleotides from said additional reaction mixture to said nucleic acid molecules of said first set of nucleic acid molecules and said second set of nucleic acid molecules (claim 7),
E) further comprising repeating (b)-(d) with another reaction mixture comprising nucleotides of at least two different types, under conditions sufficient to permit transient binding of at least a 
Species of sets of nucleotides
F) two different types of nucleotides (claims 1-14 and 35),
G) three different types of nucleotides (claim 15),
H) four different types of nucleotides (claims 16 and 36-38).
Species of labels on the nucleotides
I) wherein said reaction mixture comprises a first set of nucleotides of a first type and a second set of nucleotides of a second type, wherein said first set and said second set of nucleotides include labeled nucleotides, and wherein said first set or said second set of nucleotides includes unlabeled nucleotides (claim 9, 11, 12),
J) wherein said first set and said second set of nucleotides include unlabeled nucleotides (claim 10),
K) wherein said labeled nucleotides of said first type and said labeled nucleotides of said second type are labeled by the same dye and excited by said same frequency (claim 13),
L) wherein said labeled nucleotides of said first type and said labeled nucleotides of said second type are labeled by different dyes and excited by said same frequency (claim 14).
The species are independent or distinct because because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search queries); and/or the prior art applicable to
one species would not likely be applicable to another species; and/or the species are likely to
raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 24, 2022